RENDERED: OCTOBER 23, 2020; 10:00 A.M.
                       NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                         Court of Appeals
                            NO. 2019-CA-1706-ME


KATHRYN NICOLE HANSON,
(F/K/A WORK) IN HER INDIVIDUAL
CAPACITY AND AS MOTHER AND
NEXT FRIEND FOR E.A.W.; W.F.W.; AND E.S.W.                      APPELLANTS



               APPEAL FROM JEFFERSON CIRCUIT COURT
                      FAMILY COURT DIVISION
v.            HONORABLE LAUREN ADAMS OGDEN, JUDGE
                     ACTION NO. 19-D-500582-002



JESSE HENDRICKS WORK                                                APPELLEE


                               OPINION
                       VACATING AND REMANDING

                                 ** ** ** ** **

BEFORE: MAZE, TAYLOR, AND K. THOMPSON, JUDGES.

TAYLOR, JUDGE: Kathryn Nicole Hanson (f/k/a Work) in her individual

capacity and as mother and next friend for E.A.W., W.F.W., and E.S.W. brings this

appeal from a November 5, 2019, order of the Jefferson Circuit Court, Family
Court Division, dismissing Kathryn’s petition for a domestic violence order (DVO)

against her former husband, Jesse Hendricks Work. We vacate and remand.

              Kathryn and Jesse were married on May 19, 2007. Three children

were born of the parties’ marriage: E.A.W. was born on April 12, 2008; W.F.W.

was born on May 23, 2009; and E.S.W. was born on September 15, 2011.

               On February 28, 2019, Kathryn filed a petition for an order of

protection against Jesse (Action No. 19-D-500582-001), and an Emergency

Protective Order was entered. The following day, Jesse filed a petition for

dissolution of marriage (Action No. 19-CI-500640). Following an evidentiary

hearing upon Kathryn’s petition, a DVO was entered on behalf of Kathryn and the

three children on March 12, 2019 (Action No. 19-D-500582-001).1 Thereafter, on

March 28, 2019, dependency, neglect, and abuse (DNA) petitions were filed on

behalf of the parties’ three children (Action Nos. 19-J-501868-001, 19-J-501869-

001, and 19-J-501870-001).2 All of the preceding actions were filed in the

Jefferson Circuit Court, Family Court Division (family court).


1
 Action No. 19-D-500582-001, which resulted in a Domestic Violence Order (DVO) being
entered on March 12, 2019, is not part of the record on appeal. However, the docket sheet for
Action No. 19-D-500582-001 on CourtNet reflects that amendments were made to the March 12,
2019, DVO on a few occasions. Although unclear from the record, the amendments apparently
permitted Jesse to have some contact with the children.
2
 Dependency, neglect, and abuse proceedings (Action Nos. 19-J-501868-001, 19-J-501869-001,
and 19-J-501870-001) were initiated on March 28, 2019, and are not part of the record on appeal.




                                              -2-
             A Limited Decree of Dissolution of Marriage was subsequently

entered on July 22, 2019 (Action No. 19-CI-500640) dissolving the parties’

marriage and reserving all other issues, including child custody and timesharing,

for future adjudication.

             Then, on October 9, 2019, Kathryn filed a second petition for entry of

a DVO (Action No. 19-D-500582-002) from which this appeal emanates. Therein,

Kathryn described an incident that occurred on October 5, 2019, just a few weeks

after Jesse had been permitted to resume unsupervised visits with the children

following entry of the first DVO on March 12, 2019. The children came home

from the visit and told Kathryn that Jesse violently threw their ten-year-old son

into the stove causing him to hit his head on a pan and then locked him out of the

house. The children reportedly told Kathryn they were terrified of Jesse.

             An evidentiary hearing on Kathryn’s petition for a DVO began on

October 22, 2019, and was continued until November 5, 2019. Following the

conclusion of the November 5, 2019, hearing, the family court denied Kathryn’s

petition for a DVO. A handwritten docket sheet order was entered by the family

court on November 5, 2019, which provided:

             Parties both present & [with] counsel. [Court] declined
             to hear from the parties’ [children] due to their already
             having been interviewed by [Cabinet with] no
             substantiation or supervision restriction on [Jesse’s
             visitation]. [Children] may testify in the [dependency,
             neglect, and abuse] action when their GAL is present.

                                         -3-
             Neither [the Cabinet] worker Glenda Freeman or Robin
             Jordon from SAFY was called & also not available.
             [Jesse] has not seen the [children] since early October
             despite [court] orders to the contrary; [Kathryn] is
             exhibiting gatekeeping which is concerning to the
             [court]. [Kathryn] appeared visibly upset when [the
             court] said the [children] needed both parents in their
             lives. Burden not met by [Kathryn]; case dismissed.
             Issues [are] more properly addressed in circuit [court] &
             DNA actions when GAL can be present for [children].

This appeal follows.

             Upon review of a denial of a DVO, the standard of review is whether

the family court’s denial was clearly erroneous or whether the court abused its

discretion. Hall v. Smith, 599 S.W.3d 451, 454 (Ky. App. 2020) (citations

omitted). And, the entry of a DVO is governed by Kentucky Revised Statutes

(KRS) 403.740, which provides that the family court is permitted to issue a DVO

where it “finds by a preponderance of the evidence that domestic violence and

abuse has occurred and may again occur.” KRS 403.740(1); Hall, 599 S.W.3d at

454. A preponderance of the evidence is evidence that “establishes the alleged

victim was more likely than not to have been a victim of domestic violence.” Hall,
599 S.W.3d at 454. The reviewing court is not permitted to substitute its own

findings of fact for that of the family court unless those findings are clearly

erroneous. Id.

             Kathryn contends the family court erred by denying her October 9,

2019, petition for a DVO without conducting a full evidentiary hearing. More

                                          -4-
specifically, Kathryn asserts the family court denied her the opportunity to present

the proof necessary to satisfy her burden that domestic violence had occurred and

is likely to again occur.

             It is well-established that due to the immense impact an EPO or DVO

has on an individual’s life and a family’s life, the court is required to provide a full

evidentiary hearing to both parties. Wright v. Wright, 181 S.W.3d 49, 53 (Ky.

App. 2005). And, due process requires that each party is to be given “a meaningful

opportunity to be heard.” Id. (quoting Lynch v. Lynch, 737 S.W.2d 184, 186 (Ky.

App. 1987)). A meaningful opportunity to be heard includes allowing each party

the opportunity to present evidence and give sworn testimony. Wright, 181
S.W.3d at 53; Hawkins v. Jones, 555 S.W.3d 459, 462 (Ky. App. 2018) (citation

omitted).

             From our review of the record, it appears that Kathryn was not given a

hearing that included a meaningful opportunity to be heard upon her petition for a

DVO. At the first hearing on October 22, 2019, the family court heard testimony

from a caseworker with the Cabinet. The caseworker identified herself as the

ongoing caseworker for the family, presumably as a result of the pending DNA

cases. The caseworker for the Cabinet testified that Kathryn had contacted her

about the incident that transpired when the children were with Jesse on October 5,

2019. However, the caseworker acknowledged she had not interviewed any of the


                                          -5-
children about the incident at that time. The caseworker further testified that she

ultimately informed Kathryn the complaint did not meet the criteria to warrant

further action by the Cabinet. In other words, the Cabinet did not substantiate the

allegation. After hearing testimony from the caseworker, the family court began to

read Kathryn’s petition for a DVO into the record. Jesse objected based upon

hearsay. As Kathryn’s petition was based upon information she heard from the

children regarding the incident on October 5, 2019, the family court sustained

Jesse’s objection. The family court then continued the hearing until November 5,

2019, stating the court would interview the children in chambers at that time.

             On November 5, 2019, the evidentiary hearing on Kathryn’s petition

resumed. The ongoing caseworker for the Cabinet was not present when the case

was called, but was apparently en route and would have been available to testify.

According to Jesse’s counsel, the caseworker had interviewed the children

following the first hearing on October 22. The family court asked Kathryn to call

her first witness; Kathryn responded she was calling the parties’ Specialized

Alternatives for Families and Youth (SAFY) caseworker. The SAFY caseworker

was out-of-state but prepared to testify telephonically. The court attempted to

reach the SAFY caseworker at the telephone number provided, but she did not

answer. The children were present and available to be interviewed in chambers as

previously planned. However, the family court abruptly decided not to interview


                                         -6-
the children. The family court stated it believed the issue would be better

addressed in the custody or DNA proceedings where the children’s guardian ad

litem could be present. The family court also refused to hear from other available

witnesses, including Kathryn and her mother. The family court then dismissed

Kathryn’s petition without allowing her to call any witnesses.

             The failure of the family court to allow Kathryn to call any witnesses

denied her a meaningful opportunity to be heard as required by due process.

Wright, 181 S.W.3d at 53. As we do not believe that the family court provided

Kathryn with a meaningful opportunity to be heard, we must vacate the family

court’s November 5, 2019, order denying Kathryn’s petition for entry of a DVO

and remand the matter for a full evidentiary hearing, including permitting Kathryn

to call witnesses on her behalf.

             For the foregoing reasons, the Order of the Jefferson Circuit Court,

Family Court Division, is vacated and remanded for proceedings consistent with

this Opinion.

             ALL CONCUR.

BRIEF FOR APPELLANTS:                    BRIEF FOR APPELLEE:

R. Zachary Meihaus                       Courtney L. Baird
Louisville, Kentucky                     Marcia L. Sparks
                                         Emily A. White
                                         Louisville, Kentucky




                                         -7-